             Case 2:20-cv-01105-JLR Document 16 Filed 07/16/20 Page 1 of 5




 1

 2

 3

 4

 5

 6

 7

 8

 9                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
10                                     AT SEATTLE

11      STATE OF WASHINGTON,                                    NO. 2:20-cv-01105

12                                  Plaintiff,                  DECLARATION OF
                                                                DAVID REED
13               v.

14      UNITED STATES DEPARTMENT OF
        HEALTH AND HUMAN SERVICES;
15      ALEX M. AZAR, in his official capacity as
        the Secretary of the United States
16      Department of Health and Human Services,

17                                  Defendants.

18

19          I, David Reed, declare under penalty of perjury under the laws of the United States of

20   America that the foregoing is true and correct:

21          1.        I am over the age of 18, have personal knowledge of the facts and

22   circumstances set forth in this Declaration, and am competent to testify in this matter.

23          2.        I am a Section Manager for the Washington Health Care Authority and am

24   responsible for oversight of Adult Behavioral Health Services and managing statewide

25   implementation of the Involuntary Treatment Act and related crisis service activities.

26


       DECLARATION OF DAVID REED                        1              ATTORNEY GENERAL OF WASHINGTON
                                                                                 Civil Rights Division
                                                                             800 Fifth Avenue, Suite 2000
                                                                                 Seattle, WA 98104
                                                                                    (206) 464-7744
Case 2:20-cv-01105-JLR Document 16 Filed 07/16/20 Page 2 of 5
Case 2:20-cv-01105-JLR Document 16 Filed 07/16/20 Page 3 of 5
Case 2:20-cv-01105-JLR Document 16 Filed 07/16/20 Page 4 of 5
Case 2:20-cv-01105-JLR Document 16 Filed 07/16/20 Page 5 of 5
